Citation Nr: 0105066	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for breathing problems, 
claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.  

4.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.  

5.  Entitlement to an effective date earlier than June 8, 
1998, for an increased rating for the service-connected PTSD.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In November 1996, the RO denied service connection for 
breathing problems, a skin disorder and peripheral 
neuropathy, as well as a disability rating in excess of 30 
percent for the already service-connected PTSD.  In December 
1996, the RO received a VA Form 9 with an attached statement 
which indicated disagreement with the November 1996 decision.  
The RO did not accept the statement as a Notice of 
Disagreement (NOD), in part, because "the NOD was not signed 
or dated."  Although is unaware of any such requirement, the 
veteran submitted an "acceptable" NOD in January 1997.  

In February 1997, the RO issued a Statement of the Case.  In 
August 1997, the veteran's representative executed a Report 
of Contact in which it was noted that the veteran disagreed 
with the Statement of the Case.  The Board construes this as 
satisfying the requirements of a timely filed Substantive 
Appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.301 (2000).  Thus, the Board finds that the 
November 1996 rating decision was timely appealed.  

It is significant to note in this regard that, in an October 
1999 rating decision, the RO assigned an increased rating of 
70 percent for the service-connected PTSD, effective on June 
8, 1998.  Then, in a rating decision of August 2000, the RO 
assigned a total rating based on individual unemployability 
due to service-connected disability, effective on June 8, 
1998.  

At his request, the veteran was recently scheduled to testify 
at a hearing at the Board in Washington, DC; however, he 
failed to appear for the hearing.  

In light of the Board's disposition of the increased rating 
and earlier effective date claims, the developed issue of an 
earlier effective for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability has been rendered moot.  

(The service connection issues are addressed in the Remand 
section of this decision.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's PTSD is shown to be likely manifested by 
symptoms resulting in a demonstrable inability to perform 
substantially gainful employment.  

3.  The veteran's formal claim for an increased rating for 
his service-connected PTSD was received by VA on August 30, 
1996.  

4.  The earliest date on which it was factually ascertainable 
that the veteran's PTSD had increased in severity was on 
August 30, 1996, the date of the veteran's claim.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.132 including 
Diagnostic Code 9411 (1996).  

2.  The criteria for an effective date of August 30, 1996, 
for the assignment of a 100 percent rating for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

Service connection was granted for PTSD in January 1984.  A 
30 percent evaluation was assigned effective in October 1987.  

On August 30, 1996, the veteran requested an increased rating 
for his service-connected PTSD.  A VA examination was not 
conducted for over two years.  

In June 1998, the veteran was hospitalized by VA due to his 
psychiatric disability.  The veteran had had a dispute with 
his partner in a barbecue business.  He apparently became 
homicidal.  He stated that he had had no friends since 
Vietnam and that he did not trust anyone.  

The diagnoses included PTSD with psychotic features.  A 
global assessment of functioning (GAF) score of 50 was 
assigned, indicating a serious impairment in social, 
occupational or school functioning (no friends and unable to 
keep a job).  

VA outpatient treatment reports show continual counseling for 
the veteran's PTSD.  

In December 1998, a VA examination was conducted.  It was 
reported that the veteran was angry much of the time.  He 
complained that he only slept a couple hours at night and had 
flashbacks during the day.  He stated that he had no friends 
and did not get along well with his wife.  It was noted that 
he had not worked since 1988.  He was not very neatly 
dressed, and his grooming was fair.  He appeared angry and 
disgusted.  He was oriented to time, person and place and 
acknowledged having some scattered auditory hallucinations.  
He described himself as hypervigilant and stated that he 
wanted to be left alone.  He said that he was rarely happy 
and that he might hurt someone.  

The diagnoses were those of PTSD and polysubstance abuse.  
The examiner noted that all of his disability was based on 
his PTSD.  A GAF score of 48 was assigned, which again 
indicates serious impairment in social, occupational or 
school functioning (no friends and unable to keep a job).  
The examiner considered the veteran to be severely disabled.  

VA outpatient psychiatric records show continued treatment of 
the veteran's PTSD.  Of particular interest is a September 
1999 report showing a diagnosis of "PTSD, chronic severe, 
unemployable, totally and permanently disabling."  




Analysis


PTSD 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is currently rated as 70 
percent under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  It was rated as 30 percent disabling prior 
to June 8, 1998.  Effective on November 7, 1996, 38 C.F.R. 
§ 4.132 was redesignated as 38 C.F.R. § 4.130 which included 
new rating criteria for psychiatric disorders.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  As the veteran's claim was filed in August 1996, 
both versions must be considered.  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411 (2000).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (2000).

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  A 30 
percent rating is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, with psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, with 
psychoneurotic symptoms resulting in such reduction in the 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 including Diagnostic 
Code 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the assignment of a 100 percent evaluation for the 
service-connected PTSD.  

The Board has considered the reports and opinions of the 
various VA mental health professionals.  GAF scores of 50 and 
48 were assigned indicating an inability to keep a job.  The 
September 1999 report indicated that the veteran was totally 
and permanently unemployable due to his PTSD.  The veteran 
continues to receive counseling at the local VA facility for 
his service-connected PTSD.  

In light of the evidence indicating that the severity of the 
veteran's PTSD likely precludes the performance of 
substantially gainful employment, it is the Board's opinion 
that the preponderance of the evidence supports the veteran's 
claim that he is totally disabled due to his PTSD.  

Thus, because the veteran is unable to obtain and maintain 
employment, a 100 percent evaluation for PTSD is warranted.  
Johnson v. Brown, 7 Vet. App. at 99.  


Earlier effective date

As noted hereinabove, the appeal of the PTSD rating was 
pursuant to a claim received by the RO on August 30, 1996.  
Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The veteran's assertions that his PTSD warranted an increased 
rating rendered in connection with his claim were the first 
evidence of an increase in disability.  These were 
subsequently corroborated by the VA examination report and VA 
hospitalization and outpatient reports.  Thus, the Board 
finds that the 100 percent rating for the service-connected 
PTSD should be assigned effective from the date of claim or 
August 30, 1996.  

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

Although the RO has not addressed the new law in conjunction 
with the PTSD and effective date issues, in light of the 
Board's favorable disposition, the veteran is not prejudiced 
by the Board's deciding the case in this manner.  



ORDER

A 100 percent rating for the service-connected PTSD is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  

An effective date of August 30, 1996, for an award of the 
100 percent rating for the service-connected PTSD is granted, 
subject to the law and regulations governing payment of VA 
monetary benefits.  



REMAND

Regarding the service connection issues, as noted 
hereinabove, there have been significant changes in the law 
during the pendency of this appeal.  

As noted, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 in conjunction with 
the service connection issues, is 
completed.  

2.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's service connection claims.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



